 



EXHIBIT 10.N

 

EXTENSION OF EMPLOYMENT AGREEMENT

 

On November 13, 2015 the Registrant and its Senior Vice President of Engineering
(“the Executive”) agreed to a two (2) year extension (“Extension”) of the
Employment Agreement dated October 11, 2002, as modified and extended, between
the Registrant and the Executive. The Extension extends the term of the
Employment Agreement through August 15, 2018 and provides for an annual salary
of $285,000, a bonus arrangement and, if terminated by the Registrant without
cause, severance of nine months’ salary and continued company-sponsored health
insurance for six months from the date of termination.

 

 

 

 